DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 8, 15, 21 are amended; No Claims are cancelled; No Claims are added.  Claims 1 – 26 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 5, 7 - 12, 14 – 19, 21 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz et al. (US 20200280985 A1) in view of Zhao et al. (US 2020259521 A1).

Regarding claim 1, Ijaz et al. discloses a wireless device, WD (Ijaz et al., FIG. 1, UE 3, in relation to FIG. 2), configured to communicate with a network node (Ijaz et al., FIG. 1, gNB 5), the WD comprising a radio interface (Ijaz et al., FIG. 2, transceiver circuit 31) and processing circuitry (Ijaz et al., FIG. 2, controller 37) configured to: 
determine whether a configured frequency hopping distance results in a resource allocation at two bandwidth part, BWP, edges (Ijaz et al., [0044] a communications control module is responsible for determining the resources to be used by the mobile device and to determine which bandwidth part is allocated for the mobile device in relation to [0030] the base station allocates one or more bandwidth parts (BWPs) within the system bandwidth, each BWP being configured to support a particular operating bandwidth, where it may be beneficial to minimize frequency domain overlapping of UL BWPs in the same slot); 
if the configured frequency hopping distance results in the resource allocation at two BWP edges (Ijaz et al., [0041] the BWP may be divided into a number of sub-bands where each sub-band contains a set of contiguous PRBs in order to avoid resource fragmentations and the allocated PUCCH resource may be given within a specific sub-band), 
apply a modified resource allocation that avoids resource allocation at two BWP edges (Ijaz et al., [0044] the determination of the appropriate resources to be used by the mobile device may be based on one or more formulas and/or a predetermined look-up table).
Ijaz et al. does not expressly disclose the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmitting using the modified resource allocation.
Zhao et al. from an analogous field of endeavor (Zhao et al., [0087] when instructing the terminal to perform uplink transmission frequency hopping, a frequency hopping configuration corresponding to a BWP with which the terminal being configured currently is determined according to the configured frequency hopping configuration) discloses the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance (Zhao et al., [0089] the frequency hopping configuration corresponding to the BWP with which the terminal being configured currently is sent to the terminal, so that the terminal determines a second frequency domain resource position after frequency hopping according to the frequency hopping configuration and a first frequency domain resource position before frequency hopping); and transmitting using the modified resource allocation (Zhao et al., [0089] the terminal performs uplink transmission at the second frequency domain resource position).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmitting using the modified resource allocation as taught by Zhao et al. with the system of Ijaz et al. in order to reduce uplink scheduling complexity and fragmentation of system resources (Zhao et al., [0091]).

Regarding claims 2, 9, 16, 22, Ijaz et al. - Zhao et al. disclose the two BWP edges are two BWP edges of a slot (Ijaz et al., [0056] allocating PUCCH resources near the edge of the sub-band, the value of x need not be equal to xmax, since PRB indexing starts from the edges of the sub-band and PRB signaling overhead can be reduced further).

Regarding claim 3, 10, 17, 23, Ijaz et al. - Zhao et al. disclose the resource allocation at the two BWP edges corresponds to a partial wrap around of resources (Ijaz et al., [0060] the base station may be configured to use a modified version of the LTE design allocating PUCCH resources at the edges of the BWP).

Regarding claim 4, 11, 18, 24, Ijaz et al. - Zhao et al. the modified resource allocation corresponds to at least one of: a frequency hopping distance that is one of shorter and longer than the configured frequency hopping distance (Ijaz et al., [0041] the BWP may be divided into a number of sub-bands where each sub-band contains a set of contiguous PRBs in order to avoid resource fragmentations and the allocated PUCCH resource may be given within a specific sub-band); and 
a resource allocation at one BWP edge of the two BWP edges (Ijaz et al., [0056] allocating PUCCH resources near the edge of the sub-band, the value of x need not be equal to xmax, since PRB indexing starts from the edges of the sub-band and PRB signaling overhead can be reduced further). 

Regarding claim 5, 12, 19, 25, Ijaz et al. - Zhao et al. discloses the two BWP edges are two BWP edges of a slot and the modified resource allocation corresponds to at least one of: a resource allocation of another slot preceding the slot (Zhao, [0132] when uplink transmission frequency hopping is performed, a second frequency domain resource position after the frequency hopping is determined according to the frequency hopping configuration and a first frequency domain resource position before the frequency hopping); 
a mirroring of the resource allocation of another slot preceding the slot (Zhao, [0153] a mirror position of the first frequency domain resource position in the first frequency hopping subband is calculated); and a frequency hopping distance that is equal to a negative value of the configured frequency hopping distance (Zhao, [0153] the mirror position is the second frequency domain resource position).  The motivation is the same as in claim 1.

Regarding claim 7, 14, Ijaz et al. - Zhao et al. disclose the processing circuitry is configured to one of apply the modified resource allocation and apply the configured frequency hopping distance based on a type of waveform (Ijaz et al., [0078] a straightforward approach may be to pre-determine the number of symbols which can enable reliable PUCCH decoding for each format according to the numerology of the BWP (that the mobile device 3 has been allocated to). 

Regarding claim 8, Ijaz et al. discloses a method implemented in a wireless device, WD (Ijaz et al., FIG. 1, UE 3, in relation to FIG. 2), the method comprising: determining whether a configured frequency hopping distance results in a resource allocation at two bandwidth part, BWP, edges (Ijaz et al., [0044] a communications control module is responsible for determining the resources to be used by the mobile device and to determine which bandwidth part is allocated for the mobile device in relation to [0030] the base station allocates one or more bandwidth parts (BWPs) within the system bandwidth, each BWP being configured to support a particular operating bandwidth, where it may be beneficial to minimize frequency domain overlapping of UL BWPs in the same slot); 
if the configured frequency hopping distance results in the resource allocation at BWP edges (Ijaz et al., [0041] the BWP may be divided into a number of sub-bands where each sub-band contains a set of contiguous PRBs in order to avoid resource fragmentations and the allocated PUCCH resource may be given within a specific sub-band), applying a modified resource allocation that avoids resource allocation at two BWP edges (Ijaz et al., [0044] the determination of the appropriate resources to be used by the mobile device may be based on one or more formulas and/or a predetermined look-up table).
Ijaz et al. does not expressly disclose the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmitting using the modified resource allocation.
Zhao et al. from an analogous field of endeavor (Zhao et al., [0087] when instructing the terminal to perform uplink transmission frequency hopping, a frequency hopping configuration corresponding to a BWP with which the terminal being configured currently is determined according to the configured frequency hopping configuration) discloses the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance (Zhao et al., [0089] the frequency hopping configuration corresponding to the BWP with which the terminal being configured currently is sent to the terminal, so that the terminal determines a second frequency domain resource position after frequency hopping according to the frequency hopping configuration and a first frequency domain resource position before frequency hopping); and transmit using the modified resource allocation (Zhao et al., [0089] the terminal performs uplink transmission at the second frequency domain resource position).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a frequency hopping distance different from the configured frequency hopping distance; and transmit using the modified resource allocation as taught by Zhao et al. with the system of Ijaz et al. in order to reduce uplink scheduling complexity and fragmentation of system resources (Zhao et al., [0091]).

Regarding claim 15, Ijaz et al. discloses a network node (Ijaz et al., FIG. 1, gNB 5, in relation to FIG. 3) comprising a radio interface (Ijaz et al., FIG. 3, transceiver circuit 51) and processing circuitry (Ijaz et al., FIG. 3, controller 57) configured to: configure a wireless device, WD, with a first frequency hopping distance that results in a resource allocation at two bandwidth part, BWP, edges (Ijaz et al., [0030] the base station allocates one or more bandwidth parts (BWPs) within the system bandwidth, each BWP being configured to support a particular operating bandwidth, where it may be beneficial to minimize frequency domain overlapping of UL BWPs in the same slot in relation to [0044] a communications control module is responsible for determining the resources to be used by the mobile device and to determine which bandwidth part is allocated for the mobile device); and 
receive a transmission from the wireless device (Ijaz et al., [0044] the determination of the appropriate resources to be used by the mobile device may be based on one or more formulas and/or a predetermined look-up table), the transmission corresponding to a modified resource allocation that avoids the resource allocation at the two BWP edges (Ijaz et al., [0041] the BWP may be divided into a number of sub-bands where each sub-band contains a set of contiguous PRBs in order to avoid resource fragmentations and the allocated PUCCH resource may be given within a specific sub-band). 
Ijaz et al. does not expressly disclose the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance.
Zhao et al. from an analogous field of endeavor (Zhao et al., [0087] when instructing the terminal to perform uplink transmission frequency hopping, a frequency hopping configuration corresponding to a BWP with which the terminal being configured currently is determined according to the configured frequency hopping configuration) discloses the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance (Zhao et al., [0089] the frequency hopping configuration corresponding to the BWP with which the terminal being configured currently is sent to the terminal, so that the terminal determines a second frequency domain resource position after frequency hopping according to the frequency hopping configuration and a first frequency domain resource position before frequency hopping).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance as taught by Zhao et al. with the system of Ijaz et al. in order to reduce uplink scheduling complexity and fragmentation of system resources (Zhao et al., [0091]).

Regarding claim 21, Ijaz et al. discloses a method implemented in a network node (Ijaz et al., FIG. 1, gNB 5, in relation to FIG. 3), the method comprising: 
configuring a wireless device, WD, with a first frequency hopping distance that results in a resource allocation at two bandwidth part, BWP, edges (Ijaz et al., [0030] the base station allocates one or more bandwidth parts (BWPs) within the system bandwidth, each BWP being configured to support a particular operating bandwidth, where it may be beneficial to minimize frequency domain overlapping of UL BWPs in the same slot in relation to [0044] a communications control module is responsible for determining the resources to be used by the mobile device and to determine which bandwidth part is allocated for the mobile device); and 
receiving a transmission from the wireless device (Ijaz et al., [0044] the determination of the appropriate resources to be used by the mobile device may be based on one or more formulas and/or a predetermined look-up table), the transmission corresponding to a modified resource allocation that avoids the resource allocation at the two BWP edges (Ijaz et al., [0041] the BWP may be divided into a number of sub-bands where each sub-band contains a set of contiguous PRBs in order to avoid resource fragmentations and the allocated PUCCH resource may be given within a specific sub-band). 
Ijaz et al. does not expressly disclose the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance.
Zhao et al. from an analogous field of endeavor (Zhao et al., [0087] when instructing the terminal to perform uplink transmission frequency hopping, a frequency hopping configuration corresponding to a BWP with which the terminal being configured currently is determined according to the configured frequency hopping configuration) discloses the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance (Zhao et al., [0089] the frequency hopping configuration corresponding to the BWP with which the terminal being configured currently is sent to the terminal, so that the terminal determines a second frequency domain resource position after frequency hopping according to the frequency hopping configuration and a first frequency domain resource position before frequency hopping).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified resource allocation corresponding to a second frequency hopping distance different from the first frequency hopping distance as taught by Zhao et al. with the system of Ijaz et al. in order to reduce uplink scheduling complexity and fragmentation of system resources (Zhao et al., [0091]).

Claims 6, 13, 20, 26, are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz et al. - Zhao et al. as applied to claim 1 or 15 above, and further in view of Zhang et al. (US 20200213161 A1).

Regarding claim 6, 13, 20, 26, Ijaz et al. - Zhao et al. do not expressly disclose the modified resource allocation corresponds to a discontinuous transmission. 
Zhang et al., for example from an analogous field of endeavor (Zhang et al., [0074] a frequency band may include at least one of: a physical resource block (PRB), a frequency domain subband, a bandwidth part, or a frequency domain bandwidth of a component carrier frequency) discloses the modified resource allocation corresponds to a discontinuous transmission (Zhang et al., [0075] if the frequency domain positions occupied by the reference signal are PRB1, PRB3 and PRB4, or PRB1 and PRB3, etc., it is considered that discontinuous frequency bands exist among the frequency domain positions occupied by the reference signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a resource allocation of another slot preceding the slot; a mirroring of the resource allocation of another slot preceding the slot; and a frequency hopping distance that is equal to a negative value of the configured frequency hopping distance as taught by with the system of Ijaz et al. - Zhao et al. in order to improve the efficiency of completing uplink transmission frequency hopping (Zhang [0155]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416